                                                                      Case 2:18-cv-01926-GMN-VCF Document 102 Filed 04/20/20 Page 1 of 5




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No.11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for defendant Citibank, N.A.
                                                                 (incorrectly named as Citigroup, Inc. (dba
                                                             8   "Citibank")
                                                             9                                 UNITED STATES DISTRICT COURT
                                                            10                                         DISTRICT OF NEVADA
                                                            11   INJURYLOANS.COM, LLC, a Nevada entity;                    Case No.: 2:18-cv-01926-GMN-VCF
                                                                 ADAM STOKES, an individual,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                Plaintiff,                 STIPULATION AND ORDER TO
                      LAS VEGAS, NEVADA 89134




                                                            13                                                             SUBSTITUTE REAL PARTY IN
AKERMAN LLP




                                                                 v.                                                        INTEREST AND AMEND CAPTION
                                                            14
                                                                 SERGIO BUENROSTRO, an individual;
                                                            15   CITIGROUP, INC. (dba "Citibank"), an entity.
                                                            16                                  Defendants.
                                                            17

                                                            18   AND RELATED CLAIMS
                                                            19

                                                            20            Defendant/Third-Party    Plaintiff   Citibank,    N.A.   (Citi),   Plaintiff/Counter-Defendants

                                                            21   Injuryloans.com, LLC and Adam Stokes (Plaintiffs), Defendant/Counter-Claimant/Third Party

                                                            22   Defendant Sergio Buenrostro (Buenrostro) and Third-Party Defendant S&S Marketing Consulting,

                                                            23   LLC (S&S), by and through their respective counsel of record, stipulate as follows:

                                                            24            Citi was improperly named in this action as Citigroup, Inc. (dba "Citibank"), which Citigroup

                                                            25   has no involvement in this lawsuit as the subject account was housed with Citibank, N.A.

                                                            26   …

                                                            27   …

                                                            28   …


                                                                 52743012;1
                                                                   Case 2:18-cv-01926-GMN-VCF Document 102 Filed 04/20/20 Page 2 of 5




                                                             1            Accordingly, the parties stipulate that Citibank, N.A. should be substituted as the proper

                                                             2   Defendant/Cross-Claimant/Third-Party Plaintiff in place of "Citigroup, Inc. (dba "Citibank")" in this

                                                             3   action. A proposed amended caption is attached as Exhibit A.

                                                             4            DATED April 16, 2020.

                                                             5    AKERMAN LLP                                        LAW OFFICE OF KARL ANDERSEN, PC
                                                             6    /s/ Donna M. Wittig                                /s/ Karl J. Anderson
                                                                  ARIEL E. STERN, ESQ.                               KARL J. ANDERSEN, ESQ.
                                                             7    Nevada Bar No. 8276                                Nevada Bar No. 10306
                                                                  DONNA M. WITTIG, ESQ.                              5550 Painted Mirage Road, Suite 320
                                                             8    Nevada Bar No. 11015                               Las Vegas, Nevada 89149
                                                                  1635 Village Center Circle, Suite 200
                                                             9    Las Vegas, Nevada 89144                            GALLAGHER LAW, PC
                                                                                                                     KATHLEEN H. GALLAGHER, ESQ.
                                                            10    Attorneys Citibank, N.A. (incorrectly              Nevada Bar No. 15043
                                                                  named as Citigroup, Inc. (dba                      1850 East Sahara Avenue, Suite 107
                                                            11    "Citibank"))                                       Las Vegas, Nevada 89104
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                       Attorney for Injuryloans.com LLC and Adam
                                                                                                                     Stokes
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14    HOGAN HULET PLLC

                                                            15    /s/ Kenneth E. Hogan
                                                                  KENNETH E. HOGAN, ESQ.
                                                            16    Nevada Bar No. 10083
                                                                  JEFFREY L. HULET, ESQ.
                                                            17    Nevada Bar No. 10621
                                                                  1140 N. Town Center Dr., Suite 300
                                                            18    Las Vegas, NV 89144

                                                            19    Attorneys for Sergio Buenrostro and S&S
                                                                  Marketing Consulting LLC
                                                            20

                                                            21                                               IT IS SO ORDERED.

                                                            22

                                                            23
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                            24
                                                                                                                          4-20-2020
                                                            25                                               DATED:

                                                            26

                                                            27

                                                            28


                                                                 52743012;1
                                                                   Case 2:18-cv-01926-GMN-VCF Document 102 Filed 04/20/20 Page 3 of 5




                                                             1                                   INDEX OF EXHIBITS

                                                             2   Exhibit A    Proposed Amended Caption

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8
                                                             9

                                                            10

                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 52743012;1
Case
 Case2:18-cv-01926-GMN-VCF
      2:18-cv-01926-GMN-VCF Document
                             Document101-1
                                      102 Filed
                                           Filed04/20/20
                                                 04/16/20 Page
                                                           Page41ofof52




                   EXHIBIT A

         Proposed Amended Caption
                                                                  Case
                                                                   Case2:18-cv-01926-GMN-VCF
                                                                        2:18-cv-01926-GMN-VCF Document
                                                                                               Document101-1
                                                                                                        102 Filed
                                                                                                             Filed04/20/20
                                                                                                                   04/16/20 Page
                                                                                                                             Page52ofof52




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No.11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for defendant Citibank, N.A.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                         DISTRICT OF NEVADA
                                                            10

                                                            11   INJURYLOANS.COM, LLC, a Nevada entity;                 Case No.: 2:18-cv-01926-GMN-VCF
                                                                 ADAM STOKES, an individual,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                       Plaintiff,                       [PROPOSED] AMENDED CAPTION
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 v.
                                                            14
                                                                 SERGIO BUENROSTRO,                 an    individual;
                                                            15   CITIBANK, N.A., an entity.
                                                            16                         Defendants.
                                                            17   CITIBANK, N.A.,

                                                            18                         Cross-Claimant,

                                                            19   v.

                                                            20   SERGIO BUENROSTRO,

                                                            21                         Cross Defendant.

                                                            22   CITIBANK, N.A.,

                                                            23                         Third-Party Plaintiff,

                                                            24   v.

                                                            25   S&S MARKETING CONSULTING, LLC

                                                            26                         Third-Party Defendant.

                                                            27

                                                            28


                                                                 52762278;1
